Citation Nr: 1145561	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO. 08-36 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for keratoconus of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in November 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The medical evidence is unclear as to whether the Veteran presently has keratoconus of the left eye status post-surgical corneal transplant. It is clear that he had diagnosed keratoconus of the left eye, but the evidence is also unclear as to whether the disorder was incurred in or as a result of active service, or if it was aggravated by active service. For these reasons, the Board is unable to conduct appellate review of this matter and the claim must be remanded.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury occurred in service is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

The Veteran's August 1965 enlistment examination notes keratoconus of the left eye. Subsequent service treatment records make no mention of keratoconus. However, the Veteran acknowledged that he wore glasses or contact lenses in reports of medical history dated in August 1966 and July 1968, but at the time of enlistment, he denied wearing glasses or contact lenses.  

Private ophthalmology treatment records signed by Geoffrey G. Cooper, M.D., dated from January 2004 to February 2007 indicate that the Veteran had a history of keratoconus. In a January 2004 note, the Veteran reported he had a left eye cornea transplant in 1980 and his visual acuity had not been clear since the surgery. 

In a February 2007 statement, the Veteran claimed he was diagnosed with keratoconus while stationed at Fort Dix in September 1965 - a fact in part substantiated by his service enlistment physical examination dated as complete on September 7, 1965. He alleged that he was held in the Medical Holding Detachment at Fort Dix from September 1965 until November 1965, and he was evaluated by Army physicians at the Walson Army Hospital for medical review purposes to determine his suitability for service. The Veteran stated that he did not receive any treatment for his eye disorder, but he was issued glasses. He asserts that his left eye disorder deteriorated after service, resulting in a left eye corneal transplant in 1980.

The Veteran's parents and wife also submitted February 2007 statements that were nearly verbatim to the Veteran's February 2007 statement. 

In a March 2007 statement, the Veteran reported his 1980 corneal transplant was performed at the former Richmond Eye and Ear Hospital by Walter Mayer, M.D. He noted Dr. Mayer had retired and passed away since the transplant.

In a March 2007 statement, B. L., D.D.S., indicated he met the Veteran in 1980 while sharing a room as patients at the Richmond Eye and Ear Hospital, which was no longer in existence. Mr. L. and the Veteran were both patients of the late Dr. Mayer. Mr. L. remembered the Veteran had a corneal transplant in his left eye. He was in regular contact with the Veteran since the surgery and observed the Veteran's deteriorating vision in his left eye. 




In a January 2008 statement, the Veteran asserted that he was not aware that he had left eye keratoconus until he entered active duty and he had no prior diagnosis or treatment from any physician before he entered service. He contended that his military occupational specialty, an Army personnel specialist, aggravated his keratoconus with the performance of "constant close administrative work."
A VA examination was not conducted. VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will:

Obtain the Veteran's service personnel records, including any documentation of a medical review board during that time period from the National Personnel Records Center or other appropriate U.S. Government Records depository;

All attempts to obtain the records, whether successful or unsuccessful, must be documented within the claims file.

Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record for a left eye disorder, to specifically include, but not limited to, any VA treatment provided after March 2008. Provide the appellant with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder.

2. Arrange for the conduct of a VA eye examination. The following considerations will govern the examination:

The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination. The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has keratoconus that was aggravated by active military service; or another left eye disability as a result of any in-service incident. 

THE EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRY:  DOES THE VETERAN HAVE KERATOCONUS THAT WAS EITHER CAUSED OR AGGRAVATED BEYOND NORMAL PROGRESSION DURING OR AS A RESULT OF ACTIVE MILITARY SERVICE?




The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

In addition to any other evidence now of record or which will be obtained as a result of this remand, the examiner's attention is called to the following matters of record:

The Veteran's August 9, 1965 service entrance Report of Medical History questionnaire, where the Veteran then denied then wearing eyeglasses;


The Veteran's August 9, 1965 service entrance Report of Medical Examination, where clinical examination as to opthalmoscopic, pupils, and ocular motility were noted to be normal; and keratoconus of the left eye was noted;

The Veteran's August 25, 1966 pre-overseas shipment Report of Medical History questionnaire, where the Veteran then reported wearing eyeglasses or contact lenses;

The Veteran's August 25, 1966 pre-overseas shipment Report of Medical Examination, where clinical examination as to opthalmoscopic, pupils, and ocular motility were noted to be normal, without mention of keratoconus of the left eye; 

The Veteran's July 1968 pre-separation Report of Medical History questionnaire, where the Veteran then reported wearing eyeglasses or contact lenses;

The Veteran's July 1968 pre-separation  Report of Medical Examination, where clinical examination as to opthalmoscopic, pupils, and ocular motility were noted to be normal, without mention of keratoconus of the left eye. 

2. Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4. The RO/AMC must then readjudicate the claim of service connection for keratoconus of the left eye, TO INCLUDE ON A DIRECT AND AGGRAVATIONAL THEORY OF ENTITLEMENT, including consideration of all of the evidence of record. If the benefit sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


